Judge Nicholas
delivered the opinion of the Court.
The only question presented in this case is, whether under an indictment against a tavern keeper, for permitting unlawful gaming in his house, the Commonwealth has any right of peremptory challenge, to the venire men. The circuit-court decided that she had not, and we think correctly. The case of Montee vs. Commonwealth, III J. J. Marshall, 149, to which we have been referred, does not determine the existence of any such right. The I8(h section of the act of 1796, I. Dig. 408, declares in substance, that in no inquest on the part of the Commonwealth, shall she be allowed a peremptory challenge.
Judgment affirmed.